Citation Nr: 0518514	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  94-46 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of lumbosacral strain and pain syndrome.

2.  Entitlement to service connection for skin rash of the 
feet and hands, breathing problems, memory loss, fatigue, 
headaches, diarrhea, hypertension, joint swelling, and joint 
pain, claimed as secondary to an undiagnosed illness.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September to December 
1986, and from November 1990 to June 1991, plus additional 
periods in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in March 1997, November 
1998, and August 2003.  The issues of an increased rating for 
a low back disability and for service connection for 
hypertension on a secondary basis are ready for appellate 
review.  

After a careful review of the record, the Board concludes 
that due process mandates another remand on the claims for an 
undiagnosed illness.  Further, the record raises an issue of 
entitlement to service connection for hypertension on a 
direct or presumptive basis.  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain and limitation of motion.

2.  Under the amended back regulations, the veteran's low 
back disability has been manifested by complaints of on-going 
back pain and limitation of motion. 

3.  Ankylosis of the lumbar spine is not shown.  There is no 
evidence of intervertebral disc disease.

4.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed hypertension is not related to 
his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the residuals of lumbosacral strain and pain syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5289, 5292, 5293, 5295 (2003) (as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

2.  Hypertension is not shown to be proximately due to a 
service-connected low back disability.  38 C.F.R. § 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 40 Percent for 
the Residuals of Lumbosacral Strain and Pain Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Pre-amended and Amended Back Regulations.  The Board notes 
that while this appeal was pending, the applicable rating 
criteria for intervertebral disc disease, 38 C.F.R. § 4.72, 
DC 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining 
spinal regulations were amended in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter 
designate the regulations in effect prior to the respective 
changes as the pre-amended regulations and the subsequent 
regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Legal Analysis.  Turning first to the evidence under the pre-
amended regulations, the Board notes that to warrant a higher 
than 40 percent rating, the evidence must show:

?	Unfavorable ankylosis of the lumbar spine (DC 5289); 
or
?	Persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, with little intermittent relief (DC 5293).

After a review of the evidence, the Board finds that there is 
no basis for a higher rating.  First, the evidence does not 
support a finding of ankylosis of the lumbar spine.  
Ankylosis is defined as a stiffening or fixation of the 
joint.  

In a November 1994 VA examination report, the veteran was 
able to forward flex to 30 degrees, perform right and left 
lateral bending to 10 degrees, and right and left rotation to 
10 degrees.  While limitation of motion was shown, there was 
no indication that the veteran's spine was frozen in a fixed 
position.  Therefore, there was no basis for a higher rating 
at that time.

Subsequent medical evidence similarly fails to show ankylosis 
of the spine.  As an example, in an April 1997 state 
disability examination, range of motion was reported as 15 
degrees of forward flexion, and 15 degrees of lateral 
flexion.  A January 1998 VA examination showed flexion and 
extension as 10 degrees, and lateral flexion to 15 degrees.  
VA outpatient treatment records and private medical evidence 
was reviewed and showed no ankylosis.  While motion is 
limited, there is no evidence of ankylosis of the spine and 
no basis for a higher rating under the pre-amended DC 5289.

Further, while the veteran has related on-going pain and 
limitation of motion, the objective medical evidence has 
failed to show intervertebral disc disease.  Significantly, 
X-ray evidence has reflected essentially no evidence of 
intervertebral disc disease.  A review of the claims filed 
revealed:

?	lumbar spine X-rays were reported as "normal." (early 
1992);
?	"LS spine x-rays of 3/93 - normal."  (noted in a 
September 1994 VA examination);
?	"arthritis/degenerative changes were mild and [no] more 
than age appropriate."  The final diagnoses included 
"low back pain, likely muscular in nature."  (April 
1997 state disability examination);
?	"[t]he vertebrae and interspaces are well maintained in 
their axial height.  The pedicles and facet joints are 
unremarkable and the sacroiliac joints are open."  The 
clinical impression was "normal lumbar spine."  
(September 1997 private lumbar spine X-ray);
?	"lumbosacral spine revealed no evidence of 
[degenerative joint disease]" and there was no 
indication of disc disease.

Since intervertebral disc disease was not shown, the pre-
amended provisions of DC 5392 regarding neurological 
manifestations as a result of intervertebral disc disease are 
not for application and cannot support a higher rating.  

Turning next to the issue of the appropriate rating under the 
amended regulations, the Board will consider whether the 
evidence contained in the claims file after the effective 
date of the amended regulations warrants a higher than 40 
percent rating.  In essence, to warrant a higher than 40 
percent rating under the amended regulations, the evidence 
must show:

?	unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
?	separately rating associated objective neurological 
abnormalities under Note (1);
?	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);
?	intervertebral disc syndrome by combining separate 
evaluations for chronic orthopedic and neurological 
manifestations.
An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Turning now to the record, there is no evidence to support a 
higher rating based on ankylosis.  Specifically, in the most 
recent VA examination report dated in April 2004, the veteran 
was able to forward flex to 40 degrees, extend to 10 degrees, 
and right and left lateral bending was reported to 40 
degrees, all without pain.  While limitation of motion is 
shown, there was no indication that the veteran's spine was 
frozen in a fixed position.  Therefore, there is no basis for 
a higher rating based on ankylosis of the spine.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In this case, the 
veteran contends that he has radiation of pain and numbness 
into the lower extremities.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
separate compensable rating is warranted.  In this regard, 
although the veteran has reported on-going pain and numbness 
in his legs, there is no evidence of intervertebral disc 
disease.  Further, his pain and numbness have been reported 
as generalized and following no particular nerve 
distribution.  Moreover, the most recent examiner indicated 
that he was unsure why the veteran reported an inability to 
feel throughout the bilateral lower extremities. 

Thus, the weight of the evidence establishes that the veteran 
does not have characteristic symptoms of sciatic neuropathy 
warranting a compensable rating.  Additionally, no other 
symptoms, such as bowel or bladder dysfunction have been 
reported; thus, there is no other potential compensable 
rating applicable.  For those reasons, the Board finds that 
there is no basis for a separate compensable rating for 
neurological involvement attributable to the veteran's low 
back disability.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  Significantly, as noted above, 
the evidence does not show that the veteran has 
intervertebral disc syndrome such as to warrant consideration 
of his disability based on incapacitating episodes or based 
on combining orthopedic and neurological manifestations.

Specifically, no medical professional has ever diagnosed disc 
disease.  To that end, the Board places significant probative 
value on an April 2004 spine X-ray which showed the 
following:

lumbar vertebral bodies are well aligned.  
Vertebral body heights are well 
maintained as are the intravertebral disc 
spaces.  Pedicles are intact.  SI joints 
are unremarkable.

In the April 2004 VA examination, the veteran was diagnosed 
with "chronic lumbosacral sprain/strain despite negative X-
ray" but no mention was made of intervertebral disc 
syndrome.  As intervertebral disc syndrome is not currently 
shown, the Board need not consider whether the veteran 
experiences incapacitating episodes which, by definition, are 
based on intervertebral disc syndrome.  For the same reason, 
there is no basis on which combine the veteran's orthopedic 
and neurological manifestations based on a disorder which has 
not been shown.

II.  Entitlement to Service Connection for Hypertension as 
Secondary to a Service-Connected Low Back Disability

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends, in essence, that his current 
hypertension is related to a service-connected low back 
disability.  While hypertension has been diagnosed since 
1993, none of the veteran's treating physicians have ever 
established a causal relationship between his service-
connected low back and hypertension.

In an April 2004 VA hypertension examination report, the 
examiner noted that the veteran related that he was diagnosed 
with hypertension in 1992.  A family history of hypertension 
was also reported.  After a physical examination, the 
diagnosis was essential hypertension.  The examiner 
concluded:

It is my medical opinion that the 
patient's hypertension is not directly 
related to his in-service activities.  I 
do believe this is essential in nature 
and is secondary to his aging process and 
the fact that he has a family history for 
hypertension.  I do believe that as his 
weight continues to decline, his blood 
pressure will be better controlled and 
medications can be reduced.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history, or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Next, while the veteran has stated that he believes his low 
back disability caused his hypertension, there is nothing in 
the medical evidence supporting that position.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would establish that 
a low back disability caused hypertension cannot support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The April 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2005 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the April 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in November 1994, 
January 1998, October 2001, and April 2004.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

An evaluation in excess of 40 percent for residuals of 
lumbosacral strain and pain syndrome is denied.

Service connection for hypertension as secondary to a 
service-connected low back disability is denied.


REMAND

With respect to the remaining claims of entitlement to 
service connection for hypertension on a direct or 
presumptive basis, entitlement to service connection for skin 
rash of the feet and hands, breathing problems, memory loss, 
fatigue, headaches, diarrhea, joint swelling, and joint pain, 
claimed as secondary to an undiagnosed illness, the Board 
regrets that another remand is necessary.  

Specifically, while the veteran underwent a recent VA 
examination, there was no medical opinion regarding whether 
the veteran's signs and symptoms could be attributed to any 
known clinical diagnosis, or whether they were generally 
related to active duty or military service in the Persian 
Gulf.  Therefore, another examination is needed.  In 
addition, the Board finds that a medical opinion on the issue 
of service connection for hypertension on a direct or 
presumptive basis is needed.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Outpatient Clinic in Fayetteville for 
the period from February 2005 to the 
present.

2.  The veteran should be scheduled for 
an appropriate VA examination and medical 
opinion regarding the relationship 
between his current complaints and active 
military duty, to include an opinion with 
respect to undiagnosed illness.  

The claims file should be available to 
the examiner for review.  After a 
physical examination, the examiner is 
requested to express an opinion as to the 
following:

?	Can the veteran's current complaints 
related to skin rash, breathing 
problems, memory loss, fatigue, 
headaches, joint swelling, and joint 
pain be attributed to any known 
clinical diagnosis(es) and, if so, 
what is (are) the diagnosis(es)?
?	Does the record establish that the 
veteran's current complaints 
(described above) are more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) related to military service 
in the Persian Gulf?
?	If it is determined that the 
veteran's complaints (described 
above) are not related to service in 
the Persian Gulf, then the examiner 
should provide an opinion as to a 
general medical nexus, if any, 
between the current complaints and 
military service.
	
3.  The veteran should be scheduled for 
an appropriate VA examination and medical 
opinion regarding the relationship 
between his current diagnosis of 
hypertension and the elevated blood 
pressure readings documented while he was 
in military service.  The claims file 
should be available to the examiner for 
review.  After a physical examination, 
the examiner is requested to express an 
opinion as to the following:

?	Is there is at least a 50 percent 
probability or greater that the 
veteran's hypertension began during 
his military service or is related 
to military service?
?	If the hypertension did not begin 
during his military service, when 
were the criteria for a diagnosis of 
hypertension first documented?

4.  Thereafter, the RO should re-
adjudicate the claims remaining on 
appeal.  If the benefits sought remain 
denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


